Per Curiam.
There is no room for a covenant by implication; for there is an express covenant purposely limiting the responsibility of the defendants, to prevent it; which was not the case in Shaeffer v. M’Kinstry, (ante 258.) They, perhaps, thought that a personal promise might arise out of the settlement of the account, and that there must be a special agreement to prevent it; else why limit their liability to payment out of the assets? Or, if they meant to pay out of their own pockets what was not their own debt, why say any thing about the assets at all? We can not shut our eyes to an intention so clear.
Judgment reversed.